Neither the brief submitted by petitioner, its affidavits submitted at Special Term, nor the oral argument made on its behalf in this court, are comprehensible to us. From the intelligible matter in the record, it appears that the notice of appeal had not been timely served or filed. Consequently, the appeal must be dismissed. It is also noted, however, that if the appeal were entertainable, the record made by respondent Administrator is not contradicted by rational or credible evidentiary matter. On that record, it appears that the proceeding was not timely brought, or that even timely protest, as required by statute, was made. Thus, on any view, an affirmance of the order of Special Term would necessarily follow. Accordingly, the appeal is unanimously dismissed, with $50 costs and disbursements to the respondent. Concur ■—Breitel, J. P., Rabin, Frank and Valente, JJ.